UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULETO (Rule 14d-100) Tender Offer StatementPursuant to Section14(d)(1) or 13(e)(3) of the Securities Exchange Act of 1934 ENDESA AMÉRICAS S.A. (Name of Subject Company (Issuer)) ENERSIS AMÉRICAS S.A. ENEL S.p.A. ENEL IBEROAMÉRICA, S.R.L. ENEL LATINOAMÉRICA, S.A. ENDESA AMÉRICAS S.A. (Name of Filing Person (Offeror)) American Depositary Shares (ADS) each representing 30 shares of Common Stock, no par value (Title of Class of Securities) 29261D 104 (CUSIP Number of Class of Securities) Common Stock, no par value (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Javier Galán Enersis Américas S.A. Santa Rosa 76
